Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 1 of 19                   PageID #: 71




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

     KEOLA NATHAN KANAE,                            CIVIL NO. 20-00562 HG-KJM
     #A5010358,
                                                    ORDER DISMISSING FIRST
                Plaintiff,                          AMENDED COMPLAINT IN PART
                                                    AND DIRECTING SERVICE
         vs.

     KEVIN MOCK; SCOTT JINBO; JOHN
     DOE,

                Defendants.


        ORDER DISMISSING FIRST AMENDED COMPLAINT IN PART
                      AND DIRECTING SERVICE


        Before the Court is Plaintiff Keola Nathan Kanae’s (“Kanae”) first amended

 prisoner civil rights complaint (“FAC”) brought pursuant to 42 U.S.C. § 1983.

 ECF No. 6. Kanae alleges that Defendants 1 violated his constitutional rights

 during his incarceration at the Halawa Correctional Facility (“HCF”). 2

 Specifically, Kanae claims that Defendants Mock and Jinbo violated the First


 1
  Kanae names Kevin Mock and Scott Jinbo in their individual and official capacities. ECF No.
 6 at 2–3. He also names “John Doe” in his official capacity. Id. at 2. Kanae describes John Doe
 as the Director of the Hawaii Department of Public Safety (“DPS”). Id.
 2
  Kanae is currently incarcerated at the Saguaro Correctional Center (“SCC”) in Eloy, Arizona.
 See VINE, https://www.vinelink.com/classic/#/home (select “Hawaii” from “Please Select Your
 State of Interest” drop-down menu, follow “Find an Offender,” and enter Kanae in “Last Name”
 and Keola in “First Name”).
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 2 of 19             PageID #: 72




 Amendment by retaliating against him. Id. at 5–13. He further claims that John

 Doe violated the Fourteenth Amendment by transferring him to the Saguaro

 Correctional Center (“SCC”) within a year of his possible parole date. Id. at 14–

 20.

       For the following reasons, the Court concludes that Kanae states colorable

 First Amendment claims against Mock and Jinbo. These claims shall be served

 and require a response after service is perfected. Kanae fails to state a plausible

 Fourteenth Amendment claim against John Doe. This claim is DISMISSED

 without prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

                           I. STATUTORY SCREENING

       The Court must conduct a pre-Answer screening of any case in which a

 prisoner seeks redress from a governmental entity or officer or employee of a

 governmental entity, or in which a plaintiff proceeds in forma pauperis. 28 U.S.C.

 §§ 1915(e)(2), 1915A(a). During this screening, the Court must dismiss any

 complaint, or any portion thereof, that is frivolous, malicious, fails to state a claim

 on which relief may be granted, or seeks damages from defendants who are

 immune from suit. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); Andrews v.

 Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007) (noting that 28 U.S.C.

 §§ 1915(e)(2)(B) and 1915A(b) “are directed at screening out meritless suits early


                                            2
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 3 of 19               PageID #: 73




 on”); see also Harris v. Harris, 935 F.3d 670, 675 (9th Cir. 2019) (describing

 screening under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a)–(b)).

       The Court construes pro se litigants’ pleadings liberally and affords them the

 benefit of any doubt. See Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 642 (9th

 Cir. 2018) (per curiam). Liberal interpretation of a pro se civil rights complaint,

 however “may not supply essential elements of the claim that were not initially

 pled.” Litmon v. Harris, 768 F.3d 1237, 1241 (9th Cir. 2014) (internal quotation

 marks and citation omitted).

       The Court cannot dismiss a pro se litigant’s pleading without leave to amend

 unless it is absolutely clear that the deficiencies of the complaint could not be

 cured by amendment. Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per

 curiam). Before dismissing a pro se complaint, the Court must provide the litigant

 with notice of the deficiencies in his complaint “to ensure that the litigant uses the

 opportunity to amend effectively.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

 2012) (internal quotation marks and citations omitted).

       In determining whether a complaint should be dismissed for failure to state a

 claim under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1), the Court applies the

 same standard as that under Federal Rule of Civil Procedure 12(b)(6) (“Rule 12”).

 See Rosati, 791 F.3d at 1039. Under this standard, a complaint must “contain

 sufficient factual matter, accepted as true, to state a claim to relief that is plausible
                                             3
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 4 of 19             PageID #: 74




 on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

 and citation omitted); Byrd, 885 F.3d at 642. A claim is “plausible” when the facts

 alleged support a reasonable inference that the plaintiff is entitled to relief from a

 specific defendant for specific misconduct. See Iqbal, 556 U.S. at 678. Although

 this plausibility standard does not equate to a “probability requirement,” “it asks

 for more than sheer possibility that a defendant has acted unlawfully.” Id.; see also

 Dent v. Nat’l Football League, 968 F.3d 1126, 1130 (9th Cir. 2020) (same).

       Rule 12 is read in conjunction with Federal Rule of Civil Procedure Rule

 8(a) (“Rule 8”) when screening a complaint. Rule 8 “requires only ‘a short and

 plain statement of the claim showing that the pleader is entitled to relief,’ in order

 to ‘give the defendant fair notice of what the . . . claim is and the grounds upon

 which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

 Conley v. Gibson, 355 U.S. 41, 47 (1957)). Although Rule 8 does not require

 detailed factual allegations, “it demands more than an unadorned,

 the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (citation

 omitted). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

 recitation of the elements of a cause of action will not do.’” Id. (citation omitted).

 “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

 factual enhancement.’” Id. (citation omitted) (brackets in original); see also

 Woods v. U.S. Bank N.A., 831 F.3d 1159, 112 (9th Cir. 2016) (same).

                                            4
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 5 of 19                     PageID #: 75




                                    II. BACKGROUND 3

        On April 24, 2020, prison officials escorted Kanae from his general

 population housing module to meet with Defendant Mock, the HCF’s chief of

 security, regarding an allegation that Kanae had asked a gang member to harm his

 wife. ECF No. 6 at 6–7. Kanae denied the allegation and “calm[ly]” told Mock

 that he had not made any calls that day. Id. at 6. Mock allegedly “became hostile

 and verbally abusive.” Id. Kanae threatened to sue Mock if he continued to

 “harass” him. Id. Mock allegedly responded by saying, “I was just about to let

 you go back to your module, but, since you want to talk about lawsuits—you just

 won yourself a write-up Attorney Kanae.” Id.

        Kanae claims that Mock proceeded to retaliate against him by: (1) moving

 him from his general population housing module to the HCF’s “segregation unit”;

 (2) charging him with a misconduct violation that resulted in Kanae spending sixty

 days in segregation; and (3) issuing a “cease and desist order” that prohibited

 Kanae from contacting his wife. 4 Id. at 6–7. Kanae feared complaining about the




 3
  At the screening stage, Kanae’s factual allegations are accepted as true. See Nordstrom v.
 Ryan, 762 F.3d 903, 908 (9th Cir. 2014).

 4
   Kanae claims that his wife complained to the HCF about the order. ECF No. 6 at 8. As a
 result, prison officials at the HCF did not enforce the order, and Kanae was able to communicate
 with his wife almost daily. Id. Kanae “assumed the order had been dissolved.” Id.


                                                5
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 6 of 19                      PageID #: 76




 alleged retaliation because he thought that Mock “could do anything he wanted

 to—maybe even hurt [Kanae].” Id. at 8.

        In July 2020, Kanae sent a letter to the Department of Public Safety (“DPS”)

 stating that his wife was about to give birth. Id. at 16. In the letter, Kanae asked to

 remain at a Hawaii correctional facility. Id. On August 6, 2020, Defendant Jinbo

 informed Kanae that he was being transferred to the SCC. 5 Id. at 8. Jinbo

 allegedly told Kanae, “Chief Mock said he hopes you said by [to your wife],

 because when you get to Saguaro [w]e’re going to make sure you don’t get to talk

 to talk to her for a long time.” Id. at 9. Jinbo allegedly told prison officials at the

 SCC that Kanae was prohibited from contacting his wife. Id. at 9–10.

        On September 16, 2020, Kanae’s wife sent an e-mail to Jinbo demanding

 that the cease and desist order be “dissolved.” Id. at 10. Kanae’s wife allegedly

 told Jinbo that she “had never needed, sought, nor desire[d] the order[.]” Id.

 Kanae claims that Jinbo took no action in response to his wife’s e-mail. Id.

        While at the SCC, Kanae wrote a letter to his wife and children. Relying on

 the cease and desist order, SCC prison officials charged Kanae with a misconduct

 violation on September 22, 2020. Id. Kanae’s mother called the DPS to complain

 about the misconduct violation. Id. at 11. Her call was directed to Jinbo who


 5
  Kanae does not allege that he was transferred to the SCC in retaliation for his statements to
 Mock.
                                                 6
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 7 of 19          PageID #: 77




 allegedly said, “Maybe your son should stop threatening to sue everyone, over

 every little thing, and he wouldn’t have these problems.” Id. On October 1, 2020,

 Kanae’s attorney sent an e-mail to Jinbo asking him to rescind the cease and desist

 order, and he did so. Id. According to Kanae, however, Jinbo refused to rescind

 the September 22, 2020 misconduct violation. Id.

       Kanae filed his original Complaint on December 21, 2020. ECF No. 1. On

 February 3, 2021, the Court issued an Order Dismissing Complaint in Part with

 Partial Leave to Amend. ECF No. 5. Kanae filed the FAC on March 10, 2021.

 ECF No. 6. Kanae alleges in Count I that Mock and Jinbo violated the First

 Amendment by retaliating against him. Id. at 5 –13. Kanae alleges in Count II that

 John Doe violated the Fourteenth Amendment by transferring him to the SCC less

 than a year before his possible parole date. Id. at 14–20. Kanae seeks

 compensatory damages totaling $103,500, punitive damages totaling $1 million,

 nominal damages totaling $1, fees and costs, and injunctive relief. Id. at 16–17.

                                 III. DISCUSSION

 A.    Legal Framework for Claims under 42 U.S.C. § 1983

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

 right secured by the Constitution or laws of the United States was violated, and

 (2) that the alleged violation was committed by a person acting under color of state


                                          7
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 8 of 19                PageID #: 78




 law. See West v. Atkins, 487 U.S. 42, 48 (1988); Belgau v. Inslee, 975 F.3d 940,

 946 (9th Cir. 2020). Section 1983 requires a connection or link between a

 defendant’s actions and the plaintiff’s alleged deprivation. See Monell v. Dep’t of

 Soc. Servs., 436 U.S. 658, 692 (1978); Harper v. City of Los Angeles, 533 F.3d

 1010, 1026 (9th Cir. 2008) (“In a § 1983 action, the plaintiff must also demonstrate

 that the defendant’s conduct was the actionable cause of the claimed injury.”

 (citation omitted)). “‘A person “subjects” another to the deprivation of a

 constitutional right, within the meaning of section 1983, if he does an affirmative

 act, participates in another’s affirmative acts, or omits to perform an act which he

 is legally required to do that causes the deprivation of which complaint is made.’”

 Lacey v. Maricopa County, 693 F.3d 896, 915 (9th Cir. 2012) (quoting Johnson v.

 Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).

 B.     Eleventh Amendment

        Kanae names Mock and Jinbo in their official and personal capacities, and

 he names John Doe in his official capacity. ECF No. 6 at 1-2. Kanae seeks both

 money damages and prospective injunctive relief. Id. at 23–24.

        “The Eleventh Amendment bars suits for money damages in federal court

 against a state, its agencies, and state officials acting in their official capacities.”

 Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citations

 omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101–03
                                              8
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 9 of 19             PageID #: 79




 (1984). It does not bar official-capacity suits against state officials for prospective

 relief to enjoin alleged ongoing violations of federal law. See Wolfson v.

 Brammer, 616 F.3d 1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t of

 State Police, 491 U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages

 against state officials in their personal capacities. See Hafer v. Melo, 502 U.S. 21,

 30–31 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003).

       Any claims for money damages against Defendants in their official

 capacities are barred by the Eleventh Amendment and therefore DISMISSED with

 prejudice. See Mitchell v. Washington, 818 F.3d 436, 442 (9th Cir. 2016) (“The

 Eleventh Amendment bars claims for damages against a state official acting in his

 or her official capacity.”). To the extent Kanae seeks prospective relief against

 Defendants in their official capacities based on ongoing violations of federal law,

 those claims are not barred by the Eleventh Amendment. Likewise, the Eleventh

 Amendment does not bar Kanae’s claims for money damages against Defendants

 in their personal capacities.

 C.    First Amendment

       Kanae alleges in Count I that Mock and Jinbo violated the First Amendment

 by retaliating against him. ECF No. 6 at 5–13.




                                            9
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 10 of 19            PageID #: 80




       “Prison walls do not form a barrier separating prison inmates from the

 protections of the Constitution.” Turner v. Safley, 482 U.S. 78, 84 (1987);

 Nordstrom, 762 F.3d at 908. “The most fundamental of the constitutional

 protections that prisoners retain are the First Amendment rights to file prison

 grievances and to pursue civil rights litigation in the courts[.]” Entler v. Gregoire,

 872 F.3d 1031, 1039 (9th Cir. 2017) (footnotes omitted). “Without those bedrock

 constitutional guarantees, inmates would be left with no viable mechanism to

 remedy prison injustices.” Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005).

 “And because purely retaliatory actions taken against a prisoner for having

 exercised those rights necessarily undermine those protections, such actions violate

 the Constitution quite apart from any underlying misconduct they are designed to

 shield.” Id.

       Within the prison context, a viable claim of First Amendment retaliation

 entails five basic elements: “(1) [a]n assertion that a state actor took some adverse

 action against an inmate (2) because of (3) that prisoner’s protected conduct, and

 that such action (4) chilled the inmate’s exercise of his First Amendment rights,

 and (5) the action did not reasonably advance a legitimate correctional goal.” Id. at

 567–68 (footnotes omitted). Regarding the third element, “threats to sue fall

 within the purview of the constitutionally protected right to file grievances.”

 Entler, 872 F.3d at 1039. Regarding the fourth element, a prisoner’s “allegations

                                           10
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 11 of 19           PageID #: 81




 that his First Amendment rights were chilled, though not necessarily silenced, is

 enough to perfect his claim.” Rhodes, 408 F.3d at 569.

              1.    Defendant Mock

       After Kanae threatened to sue Mock if he continued to “harass” him, Mock

 allegedly said, “I was just about to let you go back to your module, but, since you

 want to talk about lawsuits—you just won yourself a write-up Attorney Kanae.”

 ECF No. at 6. Mock allegedly retaliated against Kanae by: (1) moving him from

 a general population housing module to the HCF’s “segregation unit”; (2) charging

 him with a misconduct violation that resulted in Kanae spending sixty days in

 segregation; and (3) issuing a “cease and desist order” that prohibited Kanae from

 contacting his wife. ECF No. 6 at 6–7. Kanae claims that he feared complaining

 about the alleged retaliation because he thought that Mock “could do anything he

 wanted to—maybe even hurt [Kanae].” Id. at 8. Based on these allegations,

 Kanae states a plausible retaliation claim against Mock that may proceed.

              2.    Defendant Jinbo

       Before Kanae was transferred to the SCC, Jinbo allegedly told him, “Chief

 Mock said he hopes you said bye to [your wife], because when you get to Saguaro,

 [w]e’re going to make sure you don’t get to talk to her for a long time.” Id. at 9.

 According to Kanae, Jinbo retaliated against him by instructing prison officials at


                                           11
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 12 of 19             PageID #: 82




 the SCC to enforce the cease and desist order, even though he knew that that order

 was not enforced against Kanae at the HCF. Id. at 8–9. Jinbo also allegedly

 refused to “dissolve” the order even after Kanae’s wife sent an e-mail to him

 stating that she “had never needed, sought, nor desire[d] the order.” Id. at 10.

 According to Kanae, when his mother spoke with Jinbo on the phone, he said,

 “Maybe your son should stop threatening to sue everyone, over every little thing,

 and he wouldn’t have these problems.” Id. at 11. Even after Jinbo “dissolved” the

 cease and desist order, following an e-mail from Kanae’s attorney, he refused to

 expunge a misconduct violation issued against prison officials at the SCC based on

 a letter Kanae mailed to his wife. Id. at 11. Based on these allegations, Kanae

 states a plausible a retaliation claim against Jinbo that may proceed.

 D.    Fourteenth Amendment

       Kanae alleges in Count II that John Doe violated the Fourteenth Amendment

 by transferring him to the SCC within a year of his possible parole. Id. at 14–20.

        “The Fourteenth Amendment’s Due Process Clause protects persons against

 deprivations of life, liberty, or property; and those who seek to invoke its

 procedural protection must establish that one of these interests is at stake.”

 Wilkinson v. Austin, 545 U.S. 209, 221 (2005). “A liberty interest may arise from

 the Constitution itself, by reason of guarantees implicit in the word ‘liberty,’ or it

 may arise from an expectation or interest created by state laws or policies[.]” Id.
                                            12
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 13 of 19            PageID #: 83




 (citations omitted); see Chappell v. Mandeville, 706 F.3d 1052, 1063 (9th Cir.

 2013) (“A state may create a liberty interest through statutes, prison regulations,

 and policies.”). “‘[L]awfully incarcerated persons retain only a narrow range of

 protected liberty interests.’” Id. at 1062–63 (quoting Hewitt v. Helms, 459 U.S.

 460, 467 (1983)) (brackets in original).

       1.     No Liberty Interest Under the Due Process Clause

       The Due Process Clause itself does not protect a prisoner against either

 intrastate or interstate transfers. Meachum v. Fano, 427 U.S. 270, 225 (1976)

 (concluding that the Due Process clause does not “protect a duly convicted

 prisoner against transfer from one institution to another within the state prison

 system); Olim v. Wakinekona, 461 U.S. 238, 245 (1983) (“Just as an inmate has no

 justifiable expectation that he will be incarcerated in any particular prison within a

 State, he has not justifiable expectation that he will be incarcerated in any

 particular State.”). Kanae, therefore, cannot state a claim under the Due Process

 Clause itself based on his transfer to the SCC. See St. Clair v. Matsuoka, Civ. No.

 17-00573 JMS-RLP, 2017 WL 8793428, at *3 (D. Haw. Dec. 14, 2017) (“DPS had

 no obligation under the Due Process Clause itself to return [plaintiff] to a prison in

 Hawaii one year before his parole or release date.”).




                                            13
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 14 of 19            PageID #: 84




       2.     No State-created Liberty Interest

       Kanae contends that Haw. Rev. Stat. § 353H-7 created a liberty interest.

 Section 353H-7 states that the “director of public safety shall return Hawaii

 inmates held in out-of-state prisons at least one year prior to the inmate’s parole or

 release date.” Haw. Rev. Stat. § 353H-7(a). The explicit purpose of the statute is

 to allow inmates “to participate in programs preparing them for reentry[.]” Id.

 Inmates participating in reentry programs at a prison in the contiguous United

 States must consent to return pursuant to the statute. Id. At the end of each

 calendar year, the DPS must provide a report to the legislature providing the

 reasoning and circumstances for a prisoner who was not returned pursuant to Haw.

 Rev. Stat. § 353H-7.

       In determining whether a state-created liberty interest exists, the inquiry

 focuses on whether the action “imposes atypical and significant hardship on the

 inmate in relation to the ordinary incidents of prison life.” Sandin v. Connor, 515

 U.S. 472, 484 (1995); Chappell, 706 F.3d at 1064. The “baseline for determining

 ‘atypical and significant hardship’ is not entirely clear.” Brown v. Or. Dep’t of

 Corr., 751 F.3d 983, 988 (9th Cir. 2014). The Ninth Circuit has said that, “[r]ather

 than invoking a single standard for determining whether a prison hardship is

 atypical and significant, [courts] rely on a condition or combination of conditions

 or factors [that] requires case by case, fact by fact consideration.” Serrano v.

                                           14
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 15 of 19                   PageID #: 85




 Francis, 345 F.3d 1071, 1078 (9th Cir. 2003) (internal quotation marks and

 citation omitted) (second alteration in original). Courts can consider whether the

 conditions of confinement violate Eighth Amendment standards, the duration of

 the hardship, and whether the sanction will invariably affect the duration of the

 prisoner’s sentence. Keenan v. Hall, 83 F.3d 1083, 1089 (9th Cir. 1996). If the

 hardship is “sufficiently significant,” then the court determines whether the

 procedures used to deprive that liberty interest satisfied due process. Ramirez v.

 Galaza, 334 F.3d 850, 861 (9th Cir. 2003).

        Kanae has not plausibly alleged that his transfer to the SCC imposed an

 “atypical and significant hardship” on him. Kanae claims that, at the SCC: (1)

 valley fever 6 prevents him from exercising; (2) he is allowed three showers per

 week; (3) he cannot see his family in person; (4) he is allowed one telephone call

 per month; and (5) he is in administrative segregation. ECF No. 6 at 17–19. First,

 whether taken separately or collectively, these conditions do not rise to the level of

 the “extreme deprivation[] . . . required to make out a conditions-of-confinement

 claim” under the Eighth Amendment. Hudson v. McMillian, 503 U.S. 1, 8–9

 (1992). Second, Kanae does not allege that he will experience these conditions for

 a lengthy time period. Third, Kanae does he allege that these conditions will


 6
  Valley fever is an infection caused by fungus known to live in the soil in the southwestern
 United States. See Centers for Disease Control, Valley Fever,
 https://www.cdc.gov/fungal/diseases/coccidioidomycosis/index.html (last visited Mar. 19, 2021).
                                               15
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 16 of 19           PageID #: 86




 invariably affect the duration of his sentence. While Kanae claims that the limited

 number of phone calls at the SCC “will more than likely lead to the denial of [his]

 parole,” ECF No. 6 at 18 (emphasis added), this is not enough. See Sandin, 515

 U.S. at 487 (concluding that state’s action did not “invariably affect the duration of

 [the prisoner’s] sentence” and was therefore “too attenuated to invoke the

 procedural guarantees of the Due Process Clause”). Finally, although the stated

 purpose of the statute is to allow prisoners to participate in reentry programs,

 Kanae does not allege that such programs are unavailable to him at the SCC.

 Kanae has not plausibly alleged an “atypical and significant hardship.” See St.

 Clair, 2017 WL 8793428, at 3 (“[Plaintiff] fails to set forth facts showing that he

 was subjected to atypical and significant hardship by his continued incarceration in

 Arizona in relation to conditions he may have experienced had he been returned to

 Hawaii.”).

       Kanae asserts that Haw. Rev. Stat. § 353H-7 establishes “substantive

 predicates” to govern official decision-making and uses “explicitly mandatory”

 language. ECF No. 6 at 15. As the Ninth Circuit has recognized, however, Sandin

 abandoned this methodology. See Chappell, 706. F.3d at 1064 (“[W]e have

 concluded that the discretionary/mandatory substantive predicates approach was

 ‘abandoned’ or ‘overruled’ in Sandin[.]”). Kanae has not plausibly alleged that the

 conditions at the SCC amount to an “atypical and significant hardship” in relation

                                           16
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 17 of 19                   PageID #: 87




 to the ordinary incidents of prison life. Kanae’s due process claim is DISMISSED

 without prejudice. 7

                                    IV. CONCLUSION

        (1) Kanae’s claims for money damages against Defendants in their official

 capacities are DISMISSED with prejudice.

        (2) Kanae’s retaliation claims against Mock and Jinbo in Count I state

 plausible claims for relief, shall be served, and require a response.

        (3) Kanae’s due process claim against John Doe is DISMISSED without

 prejudice pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).

                                  V. SERVICE ORDER

        IT IS HEREBY ORDERED:

        (1) The Clerk shall send the U.S. Marshal a copy of this Order, the First

 Amended Complaint, ECF No. 6, and one separate completed summons each for

 Defendants Mock and Jinbo. The U.S. Marshal shall open a file and retain these

 documents for use in the event that any Defendant declines to waive service of the

 summons.




 7
  This dismissal does not prevent Kanae from moving to amend this claim if he is able to allege
 sufficient facts to show a due process violation as explained above. See Fed. R. Civ. P. 15.
                                               17
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 18 of 19           PageID #: 88




       (2) Per agreement with the Department of Public Safety, the Clerk shall

 provide by electronic means to DPS litigation coordinators Laurie Nadamoto, Esq.

 and Shelley Harrington, Esq.: (a) a copy of the First Amended Complaint, ECF

 No. 6, and any exhibits, and a completed Notice of Lawsuit and Request for

 Waiver of Service of Summons form separately addressed to Defendants Mock and

 Jinbo; and (b) two completed Waiver of Service of Summons forms each for Mock

 and Jinbo.

       (3) Defendants Mock and Jinbo shall have 30 days after the request for

 waiver of service of summons is sent to return the waiver to the U.S. Marshal, who

 shall file the waiver with the court. If Defendants Mock and Jinbo fail to do so

 within that time, the U.S. Marshal shall NOTIFY THE COURT, who will direct

 the U.S. Marshal to personally serve the summons and complaint on Defendants

 Mock and Jinbo. A personally served Defendant will be required to pay the costs

 of service.

        (4) Defendants Mock and Jinbo shall file a response to the First Amended

 Complaint within 60 days after electronic service if formal service is waived, or 45

 days if service of the summons is not waived.

       (5) Kanae shall notify the court within one week of any change of address.

 This notice shall contain only information about the change of address and its

 effective date and shall not include requests for other relief. Failure to do so may
                                           18
Case 1:20-cv-00562-HG-KJM Document 7 Filed 04/06/21 Page 19 of 19           PageID #: 89




 result in dismissal of the action for failure to prosecute under Federal Rule of Civil

 Procedure 41(b).

       (6) After Defendants Mock and Jinbo have filed a response to the First

 Amended Complaint, Kanae’s documents are deemed served on any Defendant or

 their attorney(s) who participate in the court’s Case Management Electronic Case

 Filing (CM/ECF) system. The U.S. Marshal is not responsible for serving

 documents after service of the operative pleading.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, April 6, 2021.




                                Helen Gillmor
                                Senior Uruted States Dtstrict Judge




                                            19
